In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-595 CV

 ______________________

 
IN RE ROSA WILSON AND KENNEDY WILSON





Original Proceeding



MEMORANDUM OPINION

	Rosa Wilson and Kennedy Wilson filed a petition for writ of mandamus on November
29, 2007.  Relators allege the trial court dismissed their case because counsel was not present
in the courtroom when the case was called for trial on July 30, 2007.  Relators complain that
the trial court refused to reinstate their case.  Relators request that this Court order the trial
court to reinstate the case and set it for trial.  They do not suggest that the order of which they
complain is interlocutory. 
	Mandamus will issue only to correct a clear abuse of discretion or violation of a duty
imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co., Inc. v.
Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992). 
The relators have not demonstrated their entitlement to mandamus relief, nor have they
shown that they have no adequate remedy by appeal.  See TransAmerican Natural Gas Corp.
v. Powell, 811 S.W.2d 913, 919-20 (Tex. 1991) (The eventual remedy by appeal is
inadequate when the trial court's erroneous order has the effect of adjudicating a dispute
without resulting in rendition of an appealable judgment.).  Under the circumstances
presented, the detriments of mandamus review would outweigh the benefits.  See In re
Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004).  Accordingly, the petition for
writ of mandamus is denied.  
	PETITION DENIED.
								PER CURIAM
Opinion Delivered December 20, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.